20-01237-mew   Doc 1-3   Filed 10/14/20 Entered 10/14/20 13:07:20   Exhibit C   Pg
                                      1 of 2




                          Exhibit C
20-01237-mew    Doc 1-3    Filed 10/14/20 Entered 10/14/20 13:07:20   Exhibit C   Pg
                                        2 of 2



     Account
     153-05090 Madison Asset LLC
     153-05091 Biscayne Capital BVI
     153-05092 ORC Senior Secured Ltd
     153-05093 Preferred Income Coll Interest Ltd
     153-05094 GMS Global Market Step Up Ltd
     153-05095 Vanguardia Holdings Ltd
     153-05097 SG Strategic Income Ltd USD
     153-05098 Westwood Capital Markets
     153-05110 Ulticorp SA
     153-05111 Sentinel Inv Fund SPI USD
     153-05112 Sentinel Inv Fund SPII USD
     153-05113 Sentinel Mandate Escrow USD
     153-05114 Biscayne Capital
     153-05115 Biscayne Capital BVI 2
     153-05116 Biscayne Capital BVI 3
     153-05117 Galty Management Corp
     153-05118 Gliker Trading Ltd
     153-05119 AD Markets Ltd
     153-05120 Liqidty RTE FND
     153-05121 Atlantic Sky Consulting Group Ltd
     153-05122 Leoro
     153-05123 Green Financial LP
     153-05124 Red Financial LP
     153-05128 Pritt Investment Co
     153-05140 Select Indstr plc
     153-05141 Madison Asset LLC
     153-05144 GADI Global Ltd
     153-05145 Pro Advisors LLC
     153-05146 EGL Income Properties LLC
